  Case 3:19-cr-00630-B Document 192 Filed 03/18/20                   Page 1 of 5 PageID 297



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 UNITED STATES OF AMERICA,                       §
   Plaintiff,                                    §
                                                 §                   CRIMINAL ACTION NO:
 v.                                              §                           3:19-CR-630-B
                                                 §
 FRANCISCO JAVIER FRANCO-                        §
 PERALTA (01),                                   §
 STEVEN DEAN ANTHONY (02),                       §
 SHARRON RENE ARNOLD (03),                       §
 JUSTIN DUANE BAKER (04),                        §
 CHRISTOPHER BOISSE (05),                        §
 JUAN CARLOS BONILLA (06),                       §
 DONALD PAUL BREWER (07),                        §
 TAMMY LOUISE CRAWFORD (08),                     §
 STEWART ALBERT ELIZARDO (10),                   §
 MICHAEL ALLEN GIBBS (11),                       §
 FELIX GUILLEN (12),                             §
 ALLEC SHANIA HAMM (13),                         §
 MICHAEL WAYNE HOUGH (15),                       §
 MASON SCOTT MCCORMICK (17),                     §
 JOSEPH FLOYD MITCHELL (18),                     §
 ANGELINA LUNA PERALTA (19),                     §
 NOEL RANGEL BARCO (20),                         §
 AMIE DAWN SANMIGUEL (21),                       §
 DARRYL ALAN SIMS (22),                          §
 JAMES KEITH SMITH (23),                         §
 RIKKI LEE THOMPSON (24),                        §
 ANTONIO VALLE (25),                             §
   Defendants.                                   §


                         SECOND AMENDED PRETRIAL ORDER

       The Court finds that in the interest of justice, this case shall be tried together with all co-

defendants, pursuant to 18 U.S.C. § 3161(h)(6), and therefore, the reasonable period of delay

resulting from resetting the deadlines and hearings in this case based on the appearance of the

newly-apprehended defendants shall be excluded in computing the time within which the trial of


                                                 1
   Case 3:19-cr-00630-B Document 192 Filed 03/18/20                   Page 2 of 5 PageID 298



this cause must commence under 18 U.S.C. § 3161 as to the defendants who were previously set

for trial on this Court’s Amended Pretrial Order (doc. 127). Accordingly, the pretrial deadlines

and hearings in this case are reset as follows:

       1.      This case is set for trial on May 26, 2020 at 9:00 AM. Counsel and the parties

shall be ready for trial on that date. Any potential scheduling conflicts must be called to the

attention of the Court in writing within ten (10) days of the date of this order.

       2.      The parties shall comply with FED. R. CRIM. P. 16.1(a) within 14 days of the

arraignment and request court action, pursuant to FED. R. CRIM. P. 16.1(b), if necessary, after

the discovery conference.

       3.      By March 30, 2020, the government shall, in accordance with Brady v. Maryland,

373 U.S. 83 (1963), provide the defendant with all of the exculpatory evidence it possesses

concerning the defendant.

       4.      The government shall provide the defendant with all Jencks Act material (18

U.S.C. § 3500) on the day prior to the testimony of the witness to whom such material relates.

       5.      By April 16, 2020, all pretrial motions shall be filed, and they must comply with

Local Criminal Rule 47.1. See N.D. TexCrim. R 47.1. Discovery motions and motions for a bill

of particulars will be denied in their entirety unless they are limited to the specific matters actually

in dispute, after conference with opposing counsel, as required by Local Criminal Rule 47.1(a).

       6.      By April 30, 2020, the government’s response to the pretrial motions shall be filed,

and any reply by the defendant shall be filed by May 7, 2020.

       7.      By May 11, 2020, all pretrial materials shall be filed. Specifically, by this date:

                      a. A list of witnesses shall be filed by each party, which:
               divides the persons listed into groups of “probable witnesses,”

                                                   2
    Case 3:19-cr-00630-B Document 192 Filed 03/18/20                      Page 3 of 5 PageID 299



                “possible witnesses,” “experts” and “record custodians;” states
                the name and address of each witness; and contains a brief
                narrative summary of the testimony to be covered by each witness.
                (Modification of Local Criminal Rule 16.1(b)).

                        b. A list of exhibits to be offered at trial shall be filed by each
                party. In addition, each party shall number the listed exhibits with
                gummed labels (which the parties must provide themselves); shall
                exchange a complete set of marked exhibits with opposing counsel;
                and shall deliver to the Court’s chambers one hard copy and one
                digital copy of the marked exhibits (except large or voluminous
                items that cannot be easily reproduced). (Modification of Local
                Criminal Rule 16.1(a)).

                        c. On the day the case is set for trial, additional copies of the
                list of witnesses and list of exhibits (as required by Local Criminal
                Rules 16.1(a) and (b)) shall be delivered to the court reporter by
                each party.

                        d. Requested jury instructions (annotated), 1 any motions
                in limine (which must be limited to matters actually in dispute), and
                any proposed voir dire questions which the Court is requested to
                ask during its examination of the jury panel shall be filed by each
                party. (Modification of Local Criminal Rule 30.1).

                        e. A written statement covering these matters shall be filed
                by each party: (i) the estimated length of trial; (ii) the status of any
                plea bargaining negotiations; (iii) any scheduling problems which
                the attorneys, parties or witnesses have during the trial docket; and
                (iv) any additional matters which would aid the disposition of this
                case.

                        f. Trial briefs, if any, shall be filed. In the absence of a
                specific order, trial briefs are not required but are welcomed. They


1 “Annotated” means that each proposed instruction shall be accompanied by citation to statutory or case
authority and/or pattern instructions. It is not sufficient to submit a proposed instruction without citation
to supporting authority. Because Fifth Circuit and Supreme Court cases are the only precedent binding on
this court, the parties should – to the extent possible – rely on these sources (and/or Fifth Circuit pattern
instructions) in proposing jury instructions.


                                                     3
   Case 3:19-cr-00630-B Document 192 Filed 03/18/20                 Page 4 of 5 PageID 300



                 should concentrate on Fifth Circuit and Supreme Court authority
                 on the issues the parties anticipate will arise at trial.

NOTE: Deadlines set in this order are dates for filing or delivery of pretrial materials, not mailing

dates.

         8. A final pretrial conference in this case is set for May 22, 2020 at 10:00 AM. All

pretrial motions not previously decided will be resolved at that time, and procedures for trial will

be discussed. The defendant shall be present.

         9. SANCTIONS will be imposed if these pretrial requirements are not met. If the

government does not timely file the pretrial materials, the case will be dismissed. Any defendant

who does not timely file the required pretrial materials will not be permitted to present witnesses

or exhibits at trial. Failure to list a witness or an exhibit shall be grounds for exclusion of that

testimony or exhibit. This does not apply to exhibits or testimony offered for impeachment, and

the use of unlisted exhibits or witnesses for rebuttal shall be permitted if the attorneys could not

have reasonably anticipated their need for that evidence.

         10. In multi-defendant cases, any motions to continue the pretrial deadlines and/or trial

setting must include a certificate of conference with the government and the attorneys for all co-

defendants with whom the moving defendant is set for trial.

         11. Questions about this scheduling order or about any other matters related to this case

should be directed to Judge Boyle’s courtroom deputy by calling (214) 753-2740 and then pressing

the option for “criminal cases.” If, the phone goes to voice-mail, please leave a message that

includes the case name and number, as well as your name and number and that of opposing counsel.

Alternatively,      you    can     e-mail       the    Court      regarding     your     case     at

Boyle_Criminal@txnd.uscourts.gov. If you choose to e-mail the Court, include the case name


                                                  4
  Case 3:19-cr-00630-B Document 192 Filed 03/18/20                 Page 5 of 5 PageID 301



and number, as well as your name and number. You must copy opposing counsel on your e-mail to

the Court. If you do not copy opposing counsel, you will not receive a response to your e-mail.

       SO ORDERED.

       Signed this March 18, 2020.




                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE




                                                5
